Exhibit 10.aa

Amendment No. 2 to Asset Purchase Agreement (this "Amendment"), dated as of June
1, 2009, between UBS Financial Services Inc., a Delaware corporation ("Seller"),
and Stifel, Nicolaus & Company, Incorporated, a Missouri corporation ("Buyer").

RECITALS

Reference is hereby made to the Asset Purchase Agreement, dated as of March 23,
2009, between Seller and Buyer, as amended to date, including by that certain
Amendment No. 1 to Asset Purchase Agreement between Buyer and Seller, dated as
of May 4, 2009 (as amended, the "Purchase Agreement").     

Reference is also hereby made to that certain letter from Buyer to Seller dated
May 11, 2009, designating "Excluded Locations" for purposes of the Purchase
Agreement (the "Excluded Location Notice").

Buyer and Seller wish to further amend the Purchase Agreement to provide that
one of the branch offices of Seller designated as an "Excluded Location" in the
Excluded Location Notice shall, subject to the terms and conditions set forth
herein, instead be an "Acquired Location" for purposes of the Purchase Agreement
and to provide for certain other agreements related to Buyer's acquisition of
such branch office and certain assets related thereto.

AGREEMENT

The parties hereto hereby agree as follows:

1.          Designation of Additional Acquired Location.

(a)        On the terms and conditions set forth herein, from and after the date
of this Amendment, the branch office identified on Appendix 1 to this Amendment
(the "Additional Acquired Location") is hereby added as an Acquired Location for
purposes of the Purchase Agreement, notwithstanding anything to the contrary in
the Excluded Location Notice.

(b)        By consequence of the Excluded Location Notice and the addition of
the Additional Acquired Location as an Acquired Location pursuant hereto,
Exhibit B-1 and Exhibit B-2 to the Purchase Agreement shall be in the forms
attached as Appendices 2-1 and 2-2, respectively, to this Amendment.

2.          Related Agreements. 

(a)        Notwithstanding anything to the contrary in Section 3.1(b)(i) or
Section 3.2(b)(ii) of the Purchase Agreement, at the Closing in which the Assets
related to the Additional Acquired Location (together with the Assets related to
other Business Locations being acquired at such Closing) are being acquired by
Buyer pursuant to the Purchase Agreement (the "AAL Closing"), Buyer shall, in
lieu of the Acquired Location Payment otherwise payable by Buyer to Seller at
the AAL Closing with respect to the Additional Acquired Location, pay Seller the
relevant Transferred Employee Amount (as set forth on Exhibit E to the Purchase
Agreement) for each Transferred Employee and Non-Transferred SOI Employee
related to the Additional Acquired Location (as set forth on Exhibit E to the
Purchase Agreement) who or which becomes a Transferred Employee or
Non-Transferred SOI Employee at or as of  such Closing. 



(b)        Notwithstanding anything to the contrary in Section 3.1(b)(i) or
Section 3.2(b)(ii) of the Purchase Agreement, Seller agrees that, at and
contingent upon consummation of the AAL Closing, the Acquisition Consideration
otherwise payable by Buyer to Seller at the AAL Closing shall be reduced by an
amount equal to the Buyer Lease Value Amount (as defined below). 



(c)         Except as provided in Section 2(a) and Section 2(b) of this
Amendment, nothing in this Amendment shall modify the consideration payable to
Seller (i) with respect to the Acquired Location status of the Additional
Acquired Location, or (ii) at the AAL Closing. 

 



--------------------------------------------------------------------------------

(d)        For purposes hereof:

            "Buyer Lease Value Amount" means $230,000 (being the total amount
that the parties have ascribed to Buyer's remaining aggregate leasehold
payments, costs and obligations in respect of the lease and occupancy of the
Relevant Buyer Premises (as defined below), as of the date of this Amendment).

             "Relevant Buyer Premises" the business premises leased by Buyer as
of the date of this Amendment identified on Appendix 3 to this Amendment.

(e)        Buyer acknowledges and agrees that, except as provided in Section
2(b) of this Amendment, Buyer shall not be entitled to any other payment,
offset, reduction, reimbursement or indemnification from Seller in respect of
the Relevant Buyer Premises, or any costs, expenses, payments, obligations or
liabilities of Buyer or any third party with respect thereto, including pursuant
to the agreements and documents listed on Appendix 4 to this Amendment.  Buyer
and Seller each acknowledge and agree that the Buyer Lease Value Amount is not
subject to increase or decrease for any reason, except as the parties may
otherwise mutually agree in writing.

(f)         Buyer represents and warrants to Seller that (i) all material
agreements and documents relating to Buyer's lease or license, and occupancy, of
the Relevant Buyer Premises (including the relevant lease agreement, all
sublease and license agreements, and all amendments to any of the foregoing) are
listed on Appendix 4 to this Amendment, (ii) it has delivered to Seller true and
complete copies of all such agreements and documents listed on Appendix 4 to
this Amendment, and (iii) the commencement date of Buyer's occupancy of the
Relevant Buyer Premises was on or about February 20, 2009. 

3.          Excluded Location Response Notice.   Buyer and Seller acknowledge
and agree that this Amendment is being executed by the parties in lieu of
Seller's delivery of the Excluded Location Response Notice pursuant to Section
1.6(c) of the Purchase Agreement.

4.          No Other Amendments.  Except as expressly set forth above, all of
the terms and provisions of the Purchase Agreement remain in full force and
effect unchanged.

5.          Capitalized Terms.  Capitalized terms used but not otherwise defined
in this Amendment shall have the meanings assigned to them in the Purchase
Agreement.

6.          Counterparts.  This Amendment may be executed in one or more
counterparts, each of which (including counterparts delivered by facsimile or
e-mail) shall constitute the executing party's original binding agreement, but
all of which together shall constitute one and the same instrument.

7.          Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be governed by, interpreted, and enforced in accordance
with the laws of the State of New York (without giving effect to its conflict of
laws principles).  Section 24 of the Purchase Agreement shall be deemed to apply
with respect to this Amendment.

 

[Signature Page Follows]

 

2

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed, or have caused their duly
authorized representatives to execute, this Amendment No. 2 to Asset Purchase
Agreement as of the date first set forth above.

 

 

SELLER:

 

 

 

 

 

 

 

UBS FINANCIAL SERVICES INC.

 

 

 

 

 

 

 

By:

/s/ James D. Price

 

Name:

James D. Price

 

Title

Head, Wealth Management
Advisor Group, US

 

 

 

 

 

 

 

By:

/s/ Diane Frimmel

 

Name:

Diane Frimmel

 

Title:

Chief Operations Officer

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

Stifel, Nicolaus & Company, Incorporated

 

 

 

 

 

 

 

By:

/s/ Ronald J. Kruszewski

 

Name:

Ronald J. Kruszewski

 

Title:

President and Chief Executive Officer

 

 

3

 



--------------------------------------------------------------------------------

 

 

List of Appendices        Appendix 1   Additional Acquired Location Appendix 2-1
  Exhibit B-1 to the Purchase Agreement            Excluded Locations Appendix
2-2   Exhibit B-2 to the Purchase Agreement            Partially Acquired
Locations Appendix 3   Relevant Buyer Premises Appendix 4   Agreements and
Documents Material to Relevant Buyer Premises      

The appendices to this agreement have been omitted pursuant to Item 601(b)(2) of
Regulation S-K. We will furnish supplementally a copy of any omitted appendices
to the Securities and Exchange Commission upon request.

 

4

 



--------------------------------------------------------------------------------